





CITATION:
Sioux Lookout
          (Municipality) v. Canada (Attorney General), 2011 ONCA 93



DATE: 20110203



DOCKET: C52094



COURT OF APPEAL FOR
          ONTARIO



Sharpe, Blair and Rouleau JJ.A.







The Corporation of the Municipality of Sioux Lookout



Applicant (Appellant in Appeal)




and



The
          Attorney General for Canada, on behalf of Her Majesty the Queen in Right of
          Canada, Her Majesty the Queen in Right of Ontario, Her Majesty the Queen in
          Right of the Province of Ontario, represented by the Minister of
          Transportation for the Province of Ontario, Her Majesty the Queen in Right of Ontario, as
          represented by the Attorney General, Her Majesty the Queen in Right of
          Ontario, as represented by the Minister of Natural Resources, Lac Seul First Nation and
          Northern Nishnawbe Education Council




Respondents (Respondents in Appeal)




Allan D. McKitrick, for the
          Corporation of the Municipality of Sioux Lookout



Peter H. Griffin and Danalyn J.
          MacKinnon, for Northern Nishnawbe Education Council

William Major, for Lac Seul First
          Nation

Walter Myrka and Judie Im, for Her
          Majesty the Queen in Right of Ontario

Joseph Langan, for the Attorney
          General of Canada



Heard: October 21, 2010



On appeal from the judgment of Justice H.M. Pierce of the
          Superior Court of Justice dated April 14, 2010, with reasons reported at 71
          M.P.L.R. (4
th
) 242.



ENDORSEMENT RE COSTS



[1]

We have now received and considered the parties written
    submissions as to costs.

[2]

We agree that the appellant municipality is entitled to
    costs of the proceedings before the application judge and before this court on
    a party and party basis.  We also accept
    the submission that apart from the costs of the stay motion, Ontario should
    have to bear the costs of the application and appeal, a submission not resisted
    by Ontario.

[3]

We fix the costs as follows, all figures inclusive of
    disbursements and applicable taxes:

·

Costs of the application - $50,000 payable by
    Ontario

·

Costs of the stay motion - $6,000 payable by
    LFSN and NNEC

·

Costs of the factum motion - $2,000 payable by
    Ontario

·

Costs of the appeal - $35,000 payable by Ontario

·

No costs for or against Canada.

Robert J. Sharpe J.A.

R.A. Blair J.A.

Paul Rouleau J.A.


